 eIn the Matter of EVER READY LABEL CORPORATIONandUNITED PHOTO-GRAPHIC EMPLOYEES UNION, LOCAL 415, C. I. O.andTHE NEW YORKJOINTCOUNCIL OF INTERNATIONAL PRINTING PRESSMEN ANDASSISTANTS UNION OF NORTH AMERICA, PARTY TO THE CONTRACTCase No. C-2709 (2-C-4982).-Decided January 13, 19.44DECISIONANDORDEROn August 20, 1943-, the Trial, Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices. andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent and the intervenor, TheNew York Joint Council of International Printing Pressmen andAssistants Union of North America, herein called the A. F. L., filedexceptions to the Intermediate Report and briefs in support of theirexceptions.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argumentwas held before the Board at Washington, D. C., on October 26, 1943,at which the respondent, the A. F. L., and United Photographic Em-ployees Union, Local 415, C. I. 0., herein called the C. I. 0., were repre-sented by counsel.Upon consideration of the entire record, we affirmand adopt the findings, conclusions, and recommendations of the TrialExaminer except insofar as they are inconsistent with our findingsand conclusions hereinafter set forth.1.Interference, restraint, and coercionThe record shows that from the very outset of the C. I. O.'s organi-zational campaign, the respondent manifested its opposition andhostility to the C. I. 0., while at the same time urging its employeesto join the A. F. L. Thus, on October 2, 1942, when the respondentlearned of the dissatisfaction of its employees with the Ever ReadyEmployees Club and of their intention to organize through the54 N. L. R. B., No. 82.551 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. I. 0., President Hollaender, in the presence of Vice-President Taur-one,warned employee Salerno that the respondent would spend$10,000 of accumulated bonus money to defeat that organization.,Before the C. I. 0. meeting scheduled for that night, andagain onthe evening following that meeting, the-pressmen were convened atthe plant and addressed by Taurone and Hollaender,2 who pleadedwith the employees not to join the C. I. 0. and urged that, if theydesired to join a union, they should join a printe'rs' union rather thanthe C. I. 0., which was described as ,a "photographer's union."Ap-proximately 2 weeks later, the A. F. L. Printers Union made itsappearance at the plant.Thereafter on numerous occasions, President Hollaender continuedhis anti-C. 1. 0. and pro-A. F. L. activities by disparaging the C. I. 0.,its organizer and adherents; by wrongly and publicly accusing Salerno,an'active C. I. 0. adherent,. of having warned a fellow employee notto sign up with the A. F. L.; by threatening to dischargeSalerno;by announcing that the respondent would not sign a contract withthe C. I. 0.; and by advising the employees to join the A. F. L. Al-though it is not entirely clear from the record that Hollaender, inexpressing his preference for the A. F. L., alluded to that organiza-tion by name beyond referring to it as a "printers' union," 3 the factthat the A. F. L. was then the only printers' union seeking to organizethe respondent's employees left no doubt as to his intent.4The respondent's efforts to defeat the C. I. 0. and establish theA. F. L. in the plant were intensified after the consent election ofNovember 6, 1942, which resulted in a tic vote.As an object exampleof the lengths to which it was prepared to utilize its economic poweragainst employees who had incurred its displeasure, the respondent,as set forth in the Intermediate Report, discriminatorily transferredand on November 24 discharged employee Katz because of the latter'srefusal to renounce his allegiance to the C. I. 0.i Salerno's testimony to this effect was denied not only by Hollaender,as noted by theTrial Examiner,but also by Taurone.The Trial Examiner found, and we agree, thatSalerno was a credible witness.Taurone's testimony in certain other respects was incon-sistent with a statement made by him to one of the Board's Field Examiners. Accordingly,we credit Salerno's testimony and find that Hollaender made the statement as testified bySalerno2The respondent conceded that at least the second meeting was prompted by the C. I. O.activities3The respondent did not deny that Hollaender advised the employees of his preferencefor a printers' union.Moreover; as noted in the Intermediate Report, Hollaender at onepoint in his examination testified:"Imay have said I wantedtheunion.The fact remainsIfinally signed up withtheunion" (emphasis supplied).We find no merit in the re-spondent's contention, urged in its brief before the Board, that this testimony was strickenfrom the record by the Trial Examiner. The motion to strike was addressed to a portionof Hollaender's testimony which immediately followed the quoted portion.4In view of the conceded fact that there was no other printers' union in the field, wefind no prejudicial error in the refusal of the Trial Examiner to receive proof on the ques-tion as to whether there was a C. I. O. printers'union. EVER READYLABEL CORPORATION553Shortly before Christmas, Assistant Foreman Broschowitz, duringworking hours, called the C. I. O. employees individually into therespondent's main office; represented to them that he was acting formanagement; stated that President Hollaender would not sign acontract with the C. I. 0.; and urged that they all unite with theA. F. L. and "have one big family all over again."About the sametime,Hollaender gave support to Broschowitz's representation thathe was speaking for management, by advising the employees that hesaw no occasion that year to attend the employees' annual Christmasparty, stating, "we have 'a battle outside. I don't like it and wouldrather skip it * * * if 'they can spell out a sincere gift for meI will take it."Shortly after his initial refusal to attend the Christ-mas party, Hollaender, having been advised by a committee of em=ployees "that the spirit of unanimity was progressing," consented toattend the Christmas party where he'gave an address-in which hemade Broschowitz an object of special praise and told the employeesthat the Board and the C. I. O. would be surprised to find that theywere "all one big happy family." Immediately after Christmas,Broschowitz, on company premises during working hours and in sightofPlant Superintendent Sacks, solicited employee signatures topetitions renouncing the C. I. O. and affirming allegiance to theA. F. L.During this period, Hollaender disclosed his knowledge and,at the same time, indicated his approval of Broschowitz's activities,by suggesting to employee Weiseltier, according to the latter's credibleand undenied testimony, that he advise the Board's Field Examinerthat "because of the Christmas spirit everybody was one," and byinterrogatingWeiseltier as to whether Salerno had yet joined theA. F. L. Upon the foregoing facts, we are persuaded, and we'find,that Hollaender's original refusal to attend the Christmas party, hissubsequent change of mind when advised that the "spirit of unanimitywas progressing," and his praise of Broschowitz and reference to theC. I. O. at the Christmas party, all were timed and calculated toimpress upon the employees that Broschowitz's activities during thatperiod had, as Broschowitz had represented, the support and approvalof management. In view of the foregoing and the fact that Broscho-witz's conduct was consistent with that of the respondent's higherofficials, the employees had just cause to believe that Broschowitzwas acting for and on behalf of management.Accordingly, we findthat the respondent was responsible for the activities of Broschowitzand thereby contributed support and assistance to the A. F. L.According to the testimony of President Hollaender and Superin-tendent Sacks, the respondent at the outset of the C. I. O.'s organiza-tional campaign had issued a rule prohibiting union solicitation oncompany property during working hours, and had, moreover, on a 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber of occasions strictly enforced this rule to prevent unionsolicitation by C. I. 0. employees.Nevertheless, as we have alreadyfound, Broschowitz was allowed the use of the respondent's officeto interview employees during working hours for the purpose ofbringing them into, the A. F. L., and was- permitted, without -inter-ference by the plant superintendent, to solicit employee signaturestoA. F. L. petitions in the plant during working hours. Thisdisparity in treatment accorded to the A. F. L. and the C. I. 0. inthe respondent's application of its no-solicitation rule was in itself,as we find, an act of assistance to the A. F. L.After Broschowitz's activities had met with apparent success, therespondent openly continued its policy of favoring the A. F. L. Thus,in January 1943, while the question concerning representation of therespondent's employees was still pending before the Board, the re-spondent enhanced the prestige of the A. F. L. by permitting theA. F. L. organizer and attorney to be escorted through the plant dur-ing working hours in plain sight of all employees.A request madeshortly' thereafter by the C. I. 0. attorney that his organization, beaccorded like privileges was rejected.Moreover, in the face of thestill undetermined representation proceeding, the respondent in Janu-ary `1943 commenced contract negotiations with the A. F. L., andthereafter openly continued such negotiations notwithstanding thefact that the C. I. 0. had filed with the Board a charge alleging,interalia,that the respondent was illegally assisting the A. F. L.Althoughthe respondent, acting on advice of counsel, had theretofore refused toexecute a contract with the A. F. L. because of the pending Boardproceedings, within a week,after the issuance of the original complaintherein, the respondent, without making any effort to terminate a "sitdown strike" which had suddenly occurred, promptly called in theA. F. L. organizer, invited him to, address the employees, and enteredinto a closed-shop contract with the A. F. L.5We find that the execu-tion of the closed-shop contract under the circumstances herein de-scribed constituted assistance to the A. F. L. proscribed by the Act eUpon the basis of the above-outlined facts and the entire recordin the case, we are convinced and we^ find, as did the Trial Examiner,that the respondent aided, encouraged, and assisted the A. F. L., and,thereby, interfered with, restrained,,and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, in violation'The original complaint herein was issued on May 15, 1943.On May 18, 1943, theC. I. O. withdrew its representation proceeding without prejudice.The closed-shop con-tract was signed on May 21, 1943°w. L. R. B. v.John Engelhorn&Sons,134 F.(2d) 553(C. C A. 3). EVER READYLABEL CORPORATION555of Section 8 (1).7We further find that the closed-shop contract ofMay 21, 1943, having been executed with an organization unlawfullyaided and assisted by the respondent, is illegal and void.We find no merit to the contention of the A. F. L. that the consentelection agreement precludes the Board from finding that the A. F. L.was assisted by unfair labor practices.Katz'sdiscriminatory dis-charge; Broschowitz's activities which were encouraged, supportedand approved by the respondent; and the disparate treatment of therival labor organizations, evidenced partly by the respondent's un-'equal application of its no-solicitation rule, its exclusive dealings withthe A. F. L. during the pendency of the representation proceeding,and the execution of the closed-shop contract with the A. F. L. in theface of the pending Board complaint alleging unlawful assistance toit-all these were unfair labor practices which occurred after the elec-tion.There is no evidence that the consent election was intended bythe parties or was approved by the Board's agents as a settlement ofthe respondent's prior unfair labor-practices.Nor does it appear thatthe Board's agentsknew of the full nature and extent of the respond-ent's unfair labor practices at the time of the consent-election agree-ment.For the foregoing reasons, we find, in accordance with ourestablished principles; that the election does not preclude an inquiryinto and consideration of the whole of the respondent's conduct (in-cluding its conduct prior to the election) in determining whether ornot the respondent has violated the Act with respect to the A. F. L.8Nor do we find.any merit to the contention of the respondent andthe A. F. L. that, notwithstanding the pending representation pro-ceedings and the charge of unlawful assistance to the A. F. L., it wasproper for them to negotiate and eventually sign the closed-shopcontract, because substantially all of the employees on December 28,1942, had sigfinified in writing their repudiation of the C. I. 0. andrIn so finding,we, contrary to the Trial Examiner,do not rely upon Foreman Hines'activitieswhich the Trial Examiner attributed to the respondent because of his super-visory statusSince it appears that production foremen in the respondent's plant wereengaged in the printing trades where foremen have traditionally been active in unions ;that theywere eligible to membership in both theC. I. O. and the A. F. L ; that they wereincluded in the unit stipulatedby the partiesin the consent election agreement, datedOctober 30, 1943,which was approved by the Regional Director;and that theypossessedno authorityto hire ordischargeemployees-in view of all these circumstances and in theabsence ofany showingthat Hines'action was authorized,approved,or ratified by therespondent,we do not find that the respondent is chargeable for the conduct of Hines.(CfMatterofW. F. HallPrinting Co.,51 N. L. R B.640;Matter of The Maryland Dry-dock Company,49 N L.R. B. 733;Matter of Sam M.Jackson, et al.,30 N. L IL.B. 194,217)As pointedout earlier in the text, our finding as to the respondent's responsibilityfor the activities of Assistant Foreman Broschowitz is based not upon his supervisorystatus,as such, butupon the factsand circumstances surrounding his activities which, inour view, impel the conclusion that he was acting as the accredited representative ofmanagemyntand that theemployees had just causeto believethis to bethe factsSeeMatter of The Locomotive Finished Material Company,52 N. L R. B.922.MatterofWickwire Brothers,16 N. L. R. B 316;Matter of Houde Engineering Corporation, 42N. L. R. B.715, 724. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDin writing the proposed closed-shop agreement. In view of the un-lawful assistance rendered by the respondent to the A. F. L., wecannot assume that the respondent's illegal conduct did not inducethe employees to repudiate the C. I. 0., join the A. F. L., and signifytheir assentto the proposed A. F. L. contract.On the contrary, itis reasonable to infer, and we find, that` the action of the employees,upon which the respondent and the A. F. L. rely, did not representan expression of their free and untrammelled choice.°We have pre-viously held that when representation proceedings are pending before,the Board, an employer with notice that another labor organizationis claiming majority status cannot with impunity negotiate an ex-clusive bargaining contract with' a rival labor organization.1°Wereach the same conclusion in this case although it appears that 3 daysbefore the execution of the closed-shop contract, the C. I. O. withdrewits petition for certification, without prejudice to its right to refile itat an appropriate time.When the contract was made, the respondentwas on notice that the C. I. 0., although it had withdrawn its petition,had specifically reserved its claim to majority status, and that a com-plaint alleging unlawfulassistancehad just been issued by the Board.The respondent's action in signing a closed-shop contract with theA. F. L., in the face of the service of'the complaint and notice ofhearing, represented a flagrant disregard for the processes of the Act.2.The discharge of YasgurThe Trial Examiner found, and we agree, that the respondent dis-charged David Yasgur on October 1, 1942, because, on behalf of agroup of employees, Yasgur had presented to the respondent on Sep-tember 28, 1942, certain grievances relating to wages, hours, and otherconditions of employment.President Hollaender in effect admittedat the hearing before the Trial Examiner that his decision to dischargeYasgur was made, at least in part, because of Yasgur's presentationI In this connection we have considered the testimony of employee Kamer to the effectthat he willingly repudiated the C I. 0,joined the A F L, and signed the instrumentsin question, and that neither Ilollaender nor anybody else connected with the manage-ment of the respondent requested him to do so, as well as the stipulation of the parties,made at the hearing to avoid cumulative testimony,that if all other employees who signedthe instruments were called to testify,their testimony both on direct and cross-examinationwould be the same as Kamer's.Upon cross-examination,Kamer testified that he had heardHollaender say in the shop, "If you are going to pick out a union,pick out a printer's union "As we have found above,the "printer's union" referred to by Hollaender was the A. F. L.We find that this specific evidence counteracts the effect of Kamer's general testimony ondirect-examination.Moreover, as we held inMatter of Donnelly Garment Company,50N. L. R. B. 241, general evidence of employees that they have joined an organizationfreely and without interference or coeicion does not overcome more positive evidence ofinterference and assistance by the respondent, and conclusionary evidence of this natureis immaterial to issues such as those presented in this case.See also N.L. R B v Link-BeltCo , 311 U. S. 584, 588.10Matter of John Engelhorn&Sons,.42N., L. R. B.866, 875, ent'd 134 F.(2d) 553. EVER READYLABEL CORPORATION557of such grievances. In addition to the facts set forth in the Inter-mediate Report, we note that Hollaender testified that the respondent'susual procedure when an employee spoiled a job was as follows:We caution him, we ask him to be careful. If a man is neglectfulpersistently, I suppose we take strenuous measures.The respondent did not warn Yasgur. According to Hollaender, hisreasons were as follows :The reasons may be completely emotional-if a man comes intoyour office and tells you your plant is too well managed and thereis a speed-up system, you resent it.When that man has expressedhis opinions and neglects his duty and becomes careless, you wouldsay he should not stay there any longer.Q.Wasn't his discharge the combined reason of his statementhe made on the 28th with reference to management and his spoiledjob, is that right?A. That is right.Although it is not clear from the record whether the C. I. 0. hadyet appeared at the plant at the time of Yasgur's discharge or whetherthe grievances in question were sponsored by any union, the action ofthe pressmen in presenting their grievances through Yasgur consti-tuted, as we find, concerted activity for their mutual aid and pro-tection within the meaning of Section 7 of the Act.Upon the basisof the entire 'record, we find that Yasgur's participation in such con-certed activity was at least one of the motivating causes of his dis-charge and that, consequently, the respondent's action in dischargingYasgur violated not only Section 8 (1) of the Act, but also discouragedmembership in a labor organization in violation of Section 8 (3).11Section 2 (5) of the Act defines the,term "labor organization" to in-clude"any organization of any kind,or any agency or employee rep-resentation committee * * * in which employees participate andwhich exists for 'the purpose * * * of dealing with employersconcerning grievances; labor disputes, wages, * * * or conditionsof work" (emphasis supplied). The report of the Senate Committeewhich considered the Act explains that the definition of "labor organi-zation" was phrased "very broadly in order that the independence ofaction guaranteed by Section 7 of the bill and protected by Section 8shall extend toallorganizations of employees that deal with em-ployers***" (emphasis supplied)1aHere, the pressmen bandedtogether and, through Yasgur as their spokesman, presented to then SeeMatter of Lone Star Gas Company,52 N. L.R: B. 1058, and cases cited therein.is SenateReport 573, 74th Cong ,1st Session, p. 7. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDview ofSection 2(5) and itsbroad purpose,it is clear,and we find,that the informal action of the pressmen in presenting a concerteddemand concerning their wages and hours, in itself,constituted thema "labor organization"within themeaningof the Act.13Accord-ingly, we findthat by thedischargeofYasgurthe respondent dis-criminated in regard to his hire and tenure of employment,therebydiscouraging membership in a labor organization,and interferingwith,restraining,and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.Moreover,whether thedischarge of Yasgur be regarded as,a, violation of Section 8 '(1) orof Section 8 (3) of theAct, wefind that it is necessary to order hisreinstatement with back pay in order to effectuate the policies of theAct.143.The discharge of KatzThe Trial-Examiner found that the respondent,on November 24,1942, discharged Louis Katz, and thereafter refused to reinstatethat the respondent discriminated in regard to his hire and tenureof employment,thereby discouraging membership in the C. I. 0.and interfering with, restraining,and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.Whilein all other respects,we concur with and adopt the findings of theTrial,Examiner relating to Katz,we do not agree with the con-clusion of the Trial Examiner that Katz was reasonably justified inbelieving,on the basis of the respondent's letter of December 21,1942, that his chances of reinstatement were no further advancedthan before, and that he was not obligated,after his conversationwith Taurone on December 24, to take any further steps towardsecuring reinstatement on January 10, 1943.Upon all the facts,we are of the opinion that the letter of December 21,1942, while notaltogether free from ambiguity,was intended by the respondent asan offer to reinstate Katz on January 10, 1943, and that despiteKatz's conversationwithTaurone on December 24, 1942 Katz wasremiss in not calling at the respondent's place of business on January10, 1943,or at least in not making further inquiry of the respondentat or about that time.In view of Katz's inaction and apparentdisinterest,we cannot say that the respondent after January 10,1943, was not justified in assuming that Katz did not desire reinstate-ment.However, although Katz was negligent,it nevertheless ap-pears that he may have had cause for misinterpreting the letter of13N. L. R. B. v. Tovrea PackingCo., 111 F. (2d) 626, 629(C. C. A. 9),cert. den. 311O. S. 668.14 Fort Wayne Corrugated PaperCo. v. N.L.R. B., 111 F.(2d) 869,870-871(C. C. A.7) ; Mooresvalle Cotton Millsv. N. L. R.B.,110F. (2d) 179, 182 (C. C. A. 4). EVER READY LABEL CORPORATION.559December 21, 1943, and may desire reinstatement.We shall there-fore direct that in the event that Katz applies to the respondent forreinstatement within 15 days after the issuance of the Order herein,the respondent shall offer him immediate and full reinstatement tohis former or a substantially equivalent position, without prejudicetohis seniority and other rights and privileges.However, weshall limit the period for which the respondent shall make wholeKatz for any loss of pay he may have suffered by reason of his dis-criminatory discharge, from the date of his discriminatory dis-charge until January 10, 1943, and in the event that Katz, pursuantto our Order, hereafter makes timely application for reinstatement,from a date 5 days after his timely application to the date of therespondent's offer of reinstatement:.ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, the National. Labor Rela-tions Board hereby orders that the respondent, Ever Ready LabelCorporation, New York City, and its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in United Photographic EmployeesUnion, Local 451, C. I. 0., or in any other labor organization of itsemployees, by discharging or refusing to reinstate any of its em-ployees, or by discriminating in any other manner in regard to theirhire and tenure of employment or any term or condition of theiremployment ;(b)Recognizing The New York Joint Council of InternationalPrinting Pressmen and Assistants Union of North America as theexclusive representative of its employees for the purpose of collec-tive bargaining, unless and until it shall have been certified as suchby the National Labor Relations Board ;(c)Giving effect to its contract of May 22, 1943, with The NewYork Joint Council of International Printing Pressmen and As-sistantsUnion of North America, or to any extension,renewal,modification, or supplement thereof, or to any superseding contractwhich may now be in force;(d)Urging, persuading, intimidating, or coercing its employeesto join the New York Joint Council of International Printing Press-men and Assistants Union of North America, or not to join UnitedPhotographic Employees Union, Local 415, C. I. 0., or to join ornot to join any other labor organization;(e) In any other manner interfering with, restraining, or coerc-ing its employeesin the exercise of the right to self-organization, to 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer David Yasgur immediate and full reinstatement tohis former or a substantially equivalent position, without prejudiceto his seniority or other rights and privileges;(b)Make whole David Yasgur for any loss of pay he has sufferedby reason of the, respondent's discrimination against him by paymentto him of a sum. of money equal to the amount which he normallywould have earned as wages during the period from the date of hisdiscriminatory discharge to the date of the respondent's offer ofreinstatement, less his net earnings during such period;(c)Upon application by Louis Katz within 15 days from thedate of this Order, offer Louis Katz full reinstatement to his formeror a substantially equivalent position, without prejudice to his sen-iority or. other rights and privileges;(d)Make whole Louis Katz for any loss of pay he has sufferedor may suffer by reason of the respondent's discrimination againsthim by payment to him of a sum of money equal to the amount whichhe normally would have earned as wages during the period from thedate of his discriminatory discharge to January 10, 1943, less hisnet earnings during such period, and by payment to him of a sum ofmoney equal to the amount which he normally would have earnedas wages during the period from a date five (5) days after his timelyapplication for reinstatement to the date of the respondent's offerof reinstatement, less his net earnings during such. period;(e)Withdraw and withhold all recognition from The New YorkJoint Council of International Printing Pressmen and AssistantsUnion of North America as the exclusive representative of its em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,+or other conditions of employment, unless and until that organizationshall have been certified as such by the National Labor RelationsBoard;(f)Post immediately in conspicuous places throughout its plant inNew York City, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b), (c),(d), and (e) of this Order; (2) that it will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c), (d), and (e) of this EVER READY LABEL CORPORATION561Order; and (3) that the respondent's employees are free to becomeand remain members of United Photographic Employees Union,Local 415, C. I. 0., and that the respondent will not discriminateagainst any employee because of his membership or activity in be-half of that or any other labor organization;(g)Notify the Regional Director for the Second Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.INTERMEDIATE REPORTMr. Cyril W.O'Gorman,for the Board.Mr. Samuel M.Birnbaum,of New York, New York, for the respondent.Mr. David Lieberman,of New York,New York, for the Union.Mr. Max H. Frankle,of New York, New York,for the Intervenor.STATEMENT OF THE CASEUpon a fourth amended charge duly filed on May 26, 1943, by United Photo-graphic Employees Union, Local 415(C. I. 0.), herein called the C. I. 0., theNational Labor Relations Board, herein called the Board, by its Regional Directorfor the Second Region(New York, New York),issued its amended complaint datedMay 27, 1943, against Ever Ready Label Corporation,herein called the respond-ent, alleging that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce,within the meaning of Section 8(1) and (3)and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act. Copies of the amended complaint,accompanied by a noticeof hearing,were duly served upon the respondent,the C. I. O. and New YorkJoint Council of International Printing Pressmen and Assistants Union ofNorth America,herein calledthe A. F. L.'With respect to the unfair labor practices the amended complaint alleged,in substance,that the respondent(1) from about November 1941 to the dateof issuance of the amended complaint,disparaged and expressed disapproval ofthe C. I. 0.; interrogated its employees concerning their union affiliations; and.persuaded and warned its employees to join and assist the A. F. L. and torefrain from joining or assistingthe C.I.0.; (2) sponsored,maintained, andassisted the A. F. L. and, on or about May 22, 1943, entered into a closed shopcontract with the A.F. L., although that organization was not the representativeof the respondent's employees in the bargaining unit covered by the contract,in that the A. F. L. did not represent an uncoerced majority of the employeesin such unit;(3) on or about October 1,1942, discharged David Yasgur becausehe engaged in concerted activities for the purpose of collective bargaining; inOctober and November, 1942, provided Louis Katz with less overtime employ-ment than he was entitled to, assigned him to more arduous work than he hadpreviously performed, and, in November,1942, discharged him, because of hisunion membership and activity.The respondent filed a answerdatedJune 11,1943, admitting some of theallegations of the complaint with respect to the nature of its business, butdenying the commission of any'unfair labor practices.1 Alsosometimes referred to as the Printers Union.567900-44-vol. 54-37 562DECISIONSOF NATIONAL LABORRELATIONS BOARDPursuant to notice, a hearing was held at New York, New York, from June14 to 24, 1943, before the undersigned, Horace A. Ruckel, the Trial Examinerduly designated by the Chief Trial Examiner.The Board, the respondent, theC. I. O: and the A. F. L. were represented by counsel. All parties participatedin the hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses and to introduce evidence bearing upon the issues.On June 17 during the course of the hearing, the A. F. L. filed an answer in whichit denied that it had been maintained or assisted by the respondent, and movedthat the complaint be dismissed as to such matters. The Trial Examiner deniedthismotion, and granted a motion by the Board to strike certain averments ofthe respondent's and A. F. L.'s answers. 2Upon the conclusion of the hearing the respondent moved to dismiss the com-plaint in its entirety, and the A. F. L. moved to dismiss those portions whichpertained to the alleged assistance and support of the A. F. L. by the respondent.Rulings were reserved on both motions.They are hereby denied.The TrialExaminer granted, without objection, a motion by the Board to conform thecomplaint to the proof in formal matters, and a motion by the respondentsimilarly to conform its answer.The parties were advised that they mightargue orally before the undersigned and might file briefs with the undersignedbefore July 8, 1943.None of the parties argued orally.Subsequently the under-signed extended to July 15 the time within which briefs might be filed. On July13 the respondent filed a brief.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTEver Ready Label Corporation is a New York corporation having its principaloffice and place of business in New York, New York, where it is engaged in themanufacture, sale, and distribution of printed, gummed, paper labels.Duringthe 6 months immediately preceding June 1, 1943, the respondent used, in theconduct of its business, materials consisting principally of paper, ink and photoengravings, to the approximate value of $120,000, of which approximately 75 per-cent was shipped to the respondent's New York City plant from points located out-side of the State of New York.During the same period the respondent shippedfinished products to the value of approximately $420,000 from its New York Cityplant.Of these finished products approximately 40 percent was shipped topoints outside of the State of New York.The respondent conceded that it wasengaged in interstate commerce within the meaning of Section 2 (6) and (7) ofthe Act.II.THE ORGANIZATIONS INVOLVEDUnited Photographic Employees Union, Local 415, and New York Joint Councilof International Printing Pressmen and Assistants Union of North America, arelabor organizations admitting to membership employees of the respondent.Theyare affiliated, respectively, with the Congress of Industrial Organizations and theAmerican Federation of Labor.2These averments asserted,among other things,that the Board had been dilatory inconducting and in announcing the result of an election which was held among the re-spondent's employees, had wrongly determined a number of challenged votes, and hadfailed to conduct a run-off election. EVER READY LABEL CORPORATION-Jr63III.THE UNFAIRLABOR PRACTICESA. Interference, restraint, and coercion1.The ClubEver Ready Employees Club, herein called the Club, was formedin 1935 amongthe respondent's employees.A constitution and by-laws were adoptedwhich de-clared the purposes of the organization to be, among others, "to inculcatea spiritof mutual understanding with and loyalty to our employer ; to cultivatea feelingof brotherly harmony, entwining the virtues of honesty, sobrietyand moral-ity ;- - - for the principle of `one for all and all for Ever Ready Label Corp.,'"and to discuss wages, hours, and other conditions of employment. Sidney Hol-laender, the respondent's president, was Honorary President of the Club.The Club remained the only labor organization in the respondent's plant up tothe appearance of the'C. iI. O. in October, 1942.No contractwas ever enteredinto between the Club and the respondent. In November 1941,however, therespondent executed a written agreement with those of its printingpressmenwho had been in the respondent's employ 10 years or more. The agreementguaranteed wages for 50 hours per week, subject to the provision thatwhen thehours actually worked per week were less than 50 in number,the pressmen would"owe" the respondent for such hours as they had been paid without work havingbeing performed.During busy periods the pressmen were required to pay offsuch owed hours by working an equivalent number of hours without pay.During the summer of 1942 many of the pressmenbecame dissatisfied withthis provision of the contract.This dissatisfaction came to ahead when therespondent docked the wages of employees who did not workon Yom Kippur,September 21, including the pressmen.On September 28 thegrievance com-mittee of the Club met with President Hollaender and other respondentofficials,in the former's office, to discuss the matter.DavidYasgur, a pressman whosealleged discriminatory discharge is hereinafter discussed, was alsopresent.Itis admitted that he had been selected by the pressmen to representthem in thematter of the wage deduction as well as to discuss the questionof the guaranteed50 hour week. Yasgur, on behalf of thepressmen,charged thatthe respondentwas speeding up the presses, and that the 50 hour provisionin the pressmen'scontract had resulted in some of the pressmen owing the respondentas much as100 hours in time.Hollaender accused Yasgur of "trying to run" therespondent'sbusiness and asked Yasgur if he thought the respondent was tryingto drive ahard bargain with the employees, to which Yasgur replied that he didthink so..Both Hollaender and Yasgur became excited and Yasgur indorsedhis current paycheck over to the respondent in payment of a number of hours "owed"by him.Elias Salerno, president of the Club, told Hollaender that the employees were"fed up" with paying dues in the Club and asked : "Are we goingto have col-lective bargaining? It (is) about time we came to an understanding;"to wliidtHollaender replied : "Collective bargaining is a folly.There is no suchthing ascollective bargaining." 3Salerno, told Hollaender that if the employeescould nothave collective bargaining "in the true sense of the word" the employees were"going to get an outside mediator as our collective bargaining,"and Yasgurcharged that the respondent did not believe in bargaining collectively.Hollaenderreached for the telephone book and asked : "Do you wanta union-I will getyou a union," to which Salerno rejoined : "We don't want that kind.We wanta union that will represent us truly."3 This finding is based upon the testimony of Salerno and Milton Wieseltier,secretaryof the Club. It was denied by Hollaender. The undersignedfound Hollaender to be anevasive and unreliable witness and does not credit this denial. 564DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Growth of sentiment for the C. I. O.David Yasgur was discharged on October 1, under circumstances hereinaftermore fully related.On October 2 he appeared at the plant with an organizerfor the C. I. O. and informed the employees that an organizationalmeeting wouldbe held that evening at a local hotel.A meeting of the Club which had beenscheduled for the same evening was called off.Later in theday Hollaendercalled Salerno to his office and asked permission to speak at the scheduledmeeting of the Club. Salerno told Hollaender that the meeting had been cancelledand that, instead, the employees were to meet at a local hotel "with the C. I. O.who will represent us."Hollaender sent for Taurone, the respondent's vicepresident in charge of production, and asked Salerno to repeatwhat he hadsaidtoHollaender.Salerno told Taurone, "We will haveno more meetingsof the Ever Ready;- we are going to meet at the George Washington Hotel.The purpose (is) to organize a C. I. O. Union."Hollaender then declared:"I have $10,000 set aside for bonuses.You know whatwe are going to do?We are going to use that to fight them."'After work that afternoon, when the employees were preparing to leave forthe C. I. O. meeting, Taurone appeared in the lockerroom and made a speech inwhich he advised the employees to "think it over" before they made any "drasticmoves" lest they regret what they did.He offered to obtain as their represent-ative, in place of the C. I. 0., one Vogel, a .representative of the New YorkEmploying Printer's Association who, Taurone assured theemployees, was asquare man."In spite of Hollaerider's threat and Taurone's pleading, approximately 65employees,' including most of the pressmen, as well as Broschowitz,assistantpress roomforeman, Rothbergh, composing room foreman, and Freifield, jobroomforeman, attended the meeting.McDonnough, a representative of theC. I. 0., urged those present to sign up with the C. I. O. and many did so.Freifield made a speech In opposition to the C. I. O. and urged the employees notto. abandon the Club.Hollaender was informed of the events at this meeting by one of the foremenpresent who told him that the employees had shown "greatinterest" in theG. 1.,0.'On the following morning, Hollaender conveneda meetingof :the press-men inhis office.He stated to them that although they had a right to join anyunionthey wished the respondent was already paying wagesin excessof the unionscale.He admitted while testifying that he further said that they "shouldselect a printers union' within the craft in which they wereengaged.Hollaender also took this occasion to express his resentmentagainst Yasgur.He stated that Yasgur had participated in a strike at the plant a number ofyearsbefore, and that he, Hollaender, had "buriedYasgur's wife."Hollaender,while testifying, explained this reference to Yasgur by saying that he lent Yasgur$75 to pay for funeral expenses, which Yasgur paid back within a month.Hol-laender admitted, while testifying, that he considered Yasguran "ingrate."Hollaender's reference to Yasgur is hereinafterdiscussedin connection withYasgur's discharge.4 This finding is based uponthe credible testimonyofSalerno.Hollaender deniedmaking anysuch statement.Taurone, who testified,'was not asked concerning it.Theundersignedhas heretofore found that Hollaenderwas not a reliable witness.The respondentemployed approximately85 employees.sAccordingto the admission of Hollaende-ewhile testifying.Hollaender stated, on further examination:"Imay havesaid I wantedthe union.The fact remains I finally signedup with theunion"(Emphasis applied). EVER READY LABEL CORPORATION5653.The appearance of the A. F. L.The suggestion of Taurone and Hollaender that; if the employees,joined aunion they should join the Printers Union, was followed about the middle ofOctober by the appearance of the Printers Union in the plant. Although therecord is not entirely clear as to the circumstances surrounding the initialactivity of that organization, the first distribution of membership applicationcards was made by Hines, at that time foreman of the composing room a OnOctober 14, Salerno protested Hines' activities to Hollaender, is the result ofwhich Hollaender called a meeting of the employees on the floor of the plant.Hollaender,at the request of Salerno,reprimanded Hines and stated that anyforeman who had obtained signed application cards should return them to theemployees who had signed them. At the same time, Hollaender went on torepeat that if the employees joined a union they should join the PrintersUnion.On October 19, a meeting took place in Hollaender's office attended by Hol-laender, Taurone, Wieseltier and others.During the meeting, according to thetestimony of Wieseltier,Hollaender declared that if it was in his power toviolate theWagner Act he would do so. Hollaender denied making thisstatement.Taurone was not questioned concerning it.The undersigned creditsthe testimony of Wieseltier and finds that Hollaender made the declarationattributed to him.On October 22, at a meeting of the employees which Hol-laender assembled on the floor of the plant,Hollaender accused Salerno ofhaving warned Selma Zernick,a fellow employee,not to sign up in the A. F. ofL.° and stated that Salerno was "no damn good" and that he would "go thesame way as Yasgur.s79Hollaender went on to say that he was "fighting toretain" the presidency of the respondent company, that the respondent wasnot in a postition to sign a contract with the C. I. 0., and that he had in-vestigatedMcDonnough, C. I. O. representative, and had found that "McDon-nough signs a contract and he pulls a strike."'The Club was dissolved at a meeting which took place on the evening ofOctober 22.Afterwards, some of the employees attended a meeting of the A. F. L.On November 6, pursuant to a petition filed by the C. I. 0., theBoard conductedan election among the respondent's employees to determine whether they wishedto be represented by the C. I. O. or the A. F. L. The result was a tie vote.8Murray Heller, representative of the Printers Union,testified that in the early fallof 1942 he received word from certain unnamed members of that organization amongthe respondent'semployees that an "outside"union was endeavoring to organize theplant.Heller subsequently"talked the situation over" with these individuals at hisoffice, and "as a result"instructedthe A. F.L. attorney to appear at a conference at theBoard'sRegional office on October 30 where the election,hereinaftermentioned,wasconsented to.It is not clear what,ifany, attempts to sign up members were madeprior to October 30, aside from those made by Hines, related above.While the applicationcards distributed by Hines were not identified beyond the fact that they were "A. F. of L.cards," it is a reasonable conclusion that they were the cards of the Printers Union.s Salerno denied having so warned Zernick.Zernick testified that Salerno told herthat he understood some girl in the winding department was going to be discharged, andthat he wondered if it was Zernick.Zernic.c did not relate the incident to any requestby Salerno that she not sign up with the A. F.. L.10 The significance of this linking of Salerno's name with that of Yasgur, whom therespondent alleges was discharged for faulty work, is hereinafter considered in thediscussion of Yasgur's case.v The finding that Hollaender made these statements is based upon the credible testi-mony of Wieseltier and Salerno contradicted by Hollaender only in that Hollaender deniedsaying that Salerno would"go the same way as Yasgur." 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe failure of the respondent's employees to determine upon:a bargainingrepresentative did not put an end to the respondent's discouragement of theG. I. O. or its attempt to condition the minds of its employees in favor of theA. F. L. Hollaender, shortly prior to the employees' annual Christmas party of1942, refused to attend and to accept a gift from the employees, as had previ-ously beenhis custom.He testified that this was because he had "a certain selfrespect, that refused me to accept anything that can't be given wholeheartedly andin the spirit of Christmas or any other day it is given." Shortly thereafter,however,Hollaender changed his mind :Q.How soon after your refusal did you consent to attend and accept thegift?A. Within 48 hours.Q.What happened within that 48 hours that caused you to change yourmind?A. The committee-enlarged and embraced the representatives all overthe plant, and I said then, "Gentlemen, if you can spell out sincerity in thegift I will accept it."Q.Did they tell you that the whole shopwas goingover to the A. F. L.at that time?A. They told me that the spirit of unanimity was progressing.The undersigned believes and finds that Hollaender's original refusal of theemployees'giftwas intended to impress the employees with the respondent'sdisappointment in the result of the election and its desire that its employees alignthemselves with the A. F. L. At the Christmas party Hollaender made a speechin whichhe expressed the opinion that "the National Labor RelationsBoard andMr. McDonnough of the C. I. 0., would be much surprised to see that we are allone big happy family."Heller, an international representative of the Printers Union, testified thatafter theelection on November 6 he maintained constant contact with the em-ployees forthe purpose of organizing them.By December 28 the "spirit ofunanimity" had progressed to such a point that all but a few employees hadsigned upwith the A. F. L. On January 14, 1943, Heller wrote the respondentadvisingit of this fact and requesting a collective bargaining conference.Sucha conference was held on January 19, at which the respondent was presentedwitha declarationsignedby 55 employees "reaffirming" their designation of theA. F. L. and another one signed by 29 other employees "renouncing" theirallegianceto the C. I. O. and "designating" the A. F. L.12During the next several months a series of such meetings took place at whicha proposedcontract submitted by the Printers Union was discussed. Therespondent,on advice of counsel, refused to sign a contract because of theproceedingspending before the Board."12Most of the signatures were obtained at an A. F. L. meeting.Others, however, wereobtainedin the plant, some by Broscbewitz, assistant pressroom foreman.Salerno testifiedwithout contradiction that Broschewitz upon obtaining his signature said, "Eli, don't youfeel betterthat all this enmity has passed?"13 These proceedings consisted of the C. I. O.'s petition for investigation and certification,and the originalcharge in the instant case.A second amended charge was filed on March10,amendingthe previous charge to include an allegation that the respondent wasunlawfullyconducting negotiations lookinc to the execution of a contract with theA. F. L. The original complaint was served on the respondent on May 15, together witha notice ofa hearing to take place on May 27. Further proceedings in the representationeasewere held in abeyance pending disposition of the complaint case. EVER READY LABEL CORPORATION567On May 21 a work interruption took place in the plant, characterized at thehearing as a "sit down" strike, and all but Salerno and a few other employeesabandoned their work and stood around on the plant floor. At the time thestrike was called, Joe Stacelis, foreman of the cutting department, approachedSalerno, told him "You might as well know we are having a sit down strike,"and urged Salerno to join it. Salerno refused, stating that the employeesshould proceed through channels provided by the Act, whereupon Stacelischarged that Salerno was "not with the men."Hollaender, on being informedof the interruption, phoned Heller who arrived at the plant and, upon therequest of Hollaender, addressed the employees.He told them, in effect, thatthe C. I. O. had "dropped out of the picture" and that he was endeavoring tohave a contract signed.Heller then reported to Hollaender that the employeeswould not work without a contract. In Hollaender's office the following morn-ing, one week after service of the original complaint and 5 days prior to thescheduled hearing, the respondent signed a closed shop contract with theA. F. L. On May 24, the Board amended its complaint to allege" the signingof the contract as an additional unfair labor practice on the part of therespondent.ConclusionsIt is clear from the above facts, and the undersigned finds, that when itbecame apparent that the respondent's employees had become dissatisfied withthe Club, and had begun to evidence an interest in an outside organization astheir bargaining representative, the respondent embarked upon a course ofaction designed to insure that their representative should be the A. F. L. ratherthan the C. I. O. The statements of President Hollaender and Taurone to theeffect that the Printers Union was preferable to the C. I. O. left the employeesin no doubt as to the respondent's wishes. The respondent, however, did notconfine itself to a simple expression of opinion.Hollaender threatened to spend$10,000 of accumulated bonus money to defeat the C. I: O.When this andother threats proved insufficient, the respondent, through Hines, its composingroom foreman, took active steps to promote the A. F. L.Hollaender's subsequentreprimand of Hines, upon Salerno's insistence, and his instructions to Hinesto return any membership cards he had obtained, were accompanied by Hol-laender's reiterating that the employees should affiliate themselves with thePrinters Union.After the election of November 6 the respondent plainly indicated its dis-appointment that its employees had failed to vote in sufficient numbers forthe A. F. L.Hollaender's consent to attend the employee's annual Christmasparty only when assured that "the spirit of, unanimity was progressing," wasan open declaration that the respondent would not be content until the employeeshad acquisced, voluntarily or otherwise, in affiliation with the A. F. L.Toinsure this result the respondent, through Broschewitz, assistant foreman, himselfan active proponent of the A. F. L., obtained the signatures of employees topetitions "renouncing" their application to the C. I. O. and "designating" theA. F. L. This occurred during a period when the matter of employee representa-tion was still in the hands of the Board for determination.When finally all but a few of the employees had "designated" the A. F. L.,the respondent entered into collective bargaining negotiations with that organiza-tion and continued them in the face of the pending charge. of unfair laborpractices.After the service of the complaint the respondent, in spite of itspreviously professed unwillingness to enter into any contract during the pendencyof these proceedings, climaxed its series of unfair labor practices by executing a 568DECISIONSOF NATIONALLABOR RELATIONS BOARDclosed shop contract with the A. F. L. The respondent's contention,in sub-stance, that it was influenced in doing so by a "sit down" strike of its employees,is devoid of merit.As has been found Stacelis, cutting departmentforeman,urged Salerno, one of the few non-strikers, to participate in the strike andupon the latter's refusal charged him with "not being with the men" ; andHollaender, instead of himself attempting to end the strike, called in Heller,the organizer for the A. F. L., and invited him to address the employees.These, and the other facts set forth above, raise thesuspicionthat the respond-ent itself sanctioned, if it did not in fact initiate, the strike, in order to createa background for its subsequent signing of the contract.Assuming, however, thebona fide nature of the strike, it is clear that the respondent itself created thesituationwhich brought it about. It cannot, therefore, plead the strike injustification of its actionin signinga closed shop contract with an organizationwhich the respondent had, from the beginning, encouraged and aided.Therespondent's action in signing the contract in the face of theservice of thecomplaint and notice of hearing, warrants the conclusion, and theundersignedfinds, that the respondent thereby sought to avoid the penalty for its previousunfair labor practices and to thwart the processes of the Act by confrontingthe chargingunion andthe Board with an accomplished fact.By reason of the facts set forth above, and on the record as a whole, theundersigned finds that the respondent interfered with, restrained and coercedits employees in violation of Section 8 (1) of the Act.B. The dischargesYasgur had been employed by the respondentas a pressmanfor 12 years,to the time of his discharge on October 1, 1942.His presence at the meetinginHollaender's office on September 28, as a special representative of the press-men, and the events which transpired there, have been described above. It hasbeen found that Yasgur charged that the presses were being speeded up andthat the pressmen were dissatisfied with the guaranteed 50-hour week provisionin their contract.As has been stated, both Hollaender and Yasgur becameexcited during the discussion.The respondent contends that Yasgur's chargethat the respondent was speeding up the presses constituted insolence, and thatitdischarged Yasgur both by reason of his insolence and because he spoiled apress job.As has been found, Yasgur was the one who first attempted to enlist theemployees in the C. I. O.He had been in contact with Young, an organizer forthat organization, and on the evening of September 28, after the meeting inHollaender's office, procured a number of C. I. O. membership cards from Youngand brought them to the plant the next morning. He did not solicit any membershowever, until. September 30, the day prior to his discharge, when he asked JoeVasta'° to join the C. I. 0., and gave Vasta about 15 cards to distribute amongthe pressmen.On the morning of the following day Yasgur solicited the mem-bership of Postiglione and Lafurro, two other pressmen.There is no evidence,however, that Yasgur's activities on behalf of the C. I. O. came to the attentionof any of the respondent's supervisors prior to Yasgur's, discharge on October 1.The contention of the Board, and the theory on which the case was tried, is thatYasgur was discharged because of his collective activity in presenting thegrievance of the pressmen at the September 28 conference.In August, Taurone, vice president in charge of production, assigned a jobto Yasgur which consisted of running off a large number of labels on his press.14 Joe Vasta was the brother of Louis Vasta, pressroom foreman under whom Yasgusworked. EVER READY LABEL CORPORATION569This was known as the Storch job. Yasgur successfully completed a trial runof 50,000 labels, which was approved by Storch.After delivery of the wholerun to Storch, the latter company complained to Taurone that it was unsatis-factory.Taurone received this complaint a week or 10 days prior to the meet-ing of September 28, and proceeded to investigate it.He testified that he didnot complete his investigation until September 30.On this date Stanley Hot-laender, in charge of sales, reported the matter to Hollaender and told himthat Yasgur was at fault. On the same day Taurone revealed to Yasgur forthe first time, that there was a complaint as to the Storch job.Hollaender called a meeting of the Club's grievance committee in his office onthe the morning of October 1, attended by Taurone, Salerno, Wieseltier, andother members of the Club's grievance committee.Yasgur was not present.Holiaender told the grievance committee, according to his own testimony, thatthey "had witnessed the insolence of this man Yasgur-four days ago ; that hisremarks were insulting; that they were intolerable ; that the head of a housewho had to run a profitable business could not allow a situation to continuewhere a man characterized the business as too well managed," that the Storchjob was "a new type of job" which was "absolutely wrong and rejected" andthat Yasgur should be discharged.Salerno protested that, although Yasgurmight have spoiled the Storch job, he was not an incompetent pressman, that hehad been with the respondent for 12 years, and that if he was discharged therespondent would have a Board case on his hands. Hollaender asked the em-ployees present to "back him up," before the Board and stated that if Yasgurwas not "out of here by Monday," he, Hollaender, would not "come back toEver Ready."That noon, Taurone told Yasgur that he was discharged be-cause of the Storch job.Approximately one half of the labels run by Yasgurwere re-run by another pressman after Yasgur's discharge.The cost to therespondent involved in adjusting the Storch complaint was approximately $300.It is admitted that the Storch job was a new type of job which Yasgur hadnever before done.Yasgur did not deny that the job was spoiled to the extentclaimed by the respondent, but testified that the spoilage was due to the paperstock which was full of "static."The undersigned finds that, whatever the cause,Yasgur was responsible for spoiling the job.Jobs other than the Storch job, however, had previously been spoiled withoutthe pressmen responsible for 'them having been discharged.Wieseltier testifiedwithout contradiction, and the undersigned finds, that approximately two weeksprior to the hearing pressmen Lofarro and Heckman spoiled a job known as theRapidal job, without being discharged.The damage amounted to approximately$800, but Lofarro and Heckman were perniiitted to is-run the job on their owntime.On a previous occasion another pressman, Vallaro, spoiled the Valve Pilotjob, resulting in a loss of several hundred dollars.He was not discharged.At the hearing, when asked as to the reason for Yasgur's discharge, Hollaendertestified as follows :Q. I believe you testified that you had decided to discharge Mr. Yasgurbefore Mr. Stanley Hollaender or Mr. Allen-reported on the Storch job?A.Well, the fact remained to my mind, I resented his insolence-throughthe years which was cumulative, and in my own mind I had decided to getrid of him, and the thing that capped the climax was the ruined order-Q. Did you not testify yesterday that you had decided to discharge before-you got the report from Stanley Hollaender? 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. I am confirming it ; I am not denying it.Q. You are confirming it?A. That is right.Q. So that you would have fired Yasgur without the Storch job beinginvolved?A. Obviously yes, with the accumulation of a number of things added up.*Q. So that even without the Storch job-Mr. Yasgur was slated to be firedby you, is that right?A.Maybe yes and maybe no. I will not commit myself on the issue.The undersigned believes and finds that Hollaender, as the result of the Sep-tember 28 meeting, had decided to get rid of Yasgur at the first available op-portunity, and that Yasgur's spoiling the Storch job was only the excuse, and notthe reason, for his discharge on October. 1.ConclusionsAdmittedly, Yasgur attended the meeting on September 28 as the chosen repre-sentative of the pressmen in the presentation of their grievances with respectto the 50-hour provisions of their contract and the nod-payment of wages onYom Kipper. It was a meeting for the purpose of bargaining collectively withthe respondent for the adjustment of these grievances.The respondent's conten-tion that Yasgur was insolent on this occasion is not supported by the record.Hollaender, according to his own admission, found Yasgur lacking in respect onlybecause he charged that the respondent was "too well managed," a charge whichin its general implication is implicit iimost attempts of employees to obtainmore favorable working conditions for themselves.The scant respect in which Hollaender held the collective bargaining processis revealed by the record as a whole, as well as by his declarations at the meetingin question that there was "no such thing" as collective bargaining, and that col,lective bargaining was a "folly."Hollaender's linking of Salerno's name withthat of Yasgur, only two days following Yasgur's discharge, and his stating thatSalerno would "go the same way" as Yasgur, is significant. Salerno was repri-manded, purportedly, for "coercing" Zernick into joining the C. I. 0., a matterwhich, even if true, had no connection with Yasgur if, as the respondent contends,Yasgur was discharged for spoiling the Storch job.It is clear that what Hollaender objected to were the collective activities ofboth Salerno and Yasgur.Similarly,Hollaender's reference to his havingburied Yasgur's wife, made at the meeting in Hollander's office two days afterYasgur's discharge, his statement that Yasgur had gone on strike several yearspreviously, and his admission while testifying that he considered Yasgur an"ingrate," are pointless if the spoiling of the Storch job was the real reasonfor Yasgur's discharge.They have meaning only when considered in connectionwith Yasgur's presentation of the pressmen's grievances.The undersignedfinds that the respondent discharged Yasgur on October 1, 1942, because of hispresentation of these grievances.Louis KatzLouisKatz entered the respondent's employ on December 22, 1941, as atimekeeper.His principal task was to keep a record of time spent on eachjob performed in the respondent's press room, as well as in the die cutting,16Hollaender did not specify what things prior to the meeting on September 28 hehad in mind. There is no evidence in the record that Yasgur had been "insolent" onany previous occasion. EVER READY LABEL CORPORATION571job, paper cutting, and winding departments.Katz is and has beenformanyyears completely paralyzed in his left arm and partially so in both legs.Katzwas separated from his employment on November 24, 1942. The re-spondent contends that he was only laid off on that date. The complaintallegesthat he was discriminatorily discharged and that his discharge was precededby his assignment to more arduous work than he had previously performed.In September 1942, shortly prior to the beginning of organizational activitiesby the C. I. 0., Stanley Hollaender, the respondent's sales manager, calledKatz to his office and asked him if he would be interested in taking a positionin the sales department.16Katz replied that he was, and Stanley Hollaenderpromised him that as soon as an opportunity arose he would endeavor to make aplace for him.Shortly after Katz's interview with Stanley Hollaender, Katz obtained aloan of $75 from the respondent to be repaid at the rate of $5 each pay day.Katz joined the C. I. O. at its first meeting on October 2. Lk few days laterSacks, plant superintendent, approached Katz, according to the latter's testi-mony, and told him that Sidney Hollaender had noticed Katz.walking downthe street with some of the factory employees and that he, Hollaender,did notthink it wise forKatzto associate with them because Katz had "a future"with the respondent.Sacks added, according to Katz, "It mightaffect you Ifyou were to bother with them." Sacks denied making the remarks attributedto him by Katz. The undersigned found Sacks to be a shifty and evasive wit-ness and hedoes not credit this denial.He finds thatSacks made substantiallythe statements attributed to him by Katz.On October 15, Stanley Hollaender again called Katz to his officeand told himthat there was a place for him in the sales department.Katz told Hollaender thatsince their first conversation with respect to such a position he had joined theC. I. 0., that an issue had arisen with respect to the representation of the re-spondent's employees, that he did not want to accept a job in the office until thatissue was settled, and that his loyalty was to the men in the factory."' StanleyHollaender immediately reported this conversation to Sidney Hollaender andwithin an hour Katz was handed a letter, signed by Sidney Hollaender, whichread, in part, as follows :I was astounded when Mr. Allen18 told me that you didn't want the job inthe Sales Department now if, it was offered to you because you had some sortof loyalty to the boys.I don't know what you mean by "loyalty to the boys" and I am not inter-ested.I have made an opportunity for you which i consider an advancement.You are to take that position on Monday morning, or you are to hand me yourresignation immediately on receipt of this letter.A day or two after the delivery of the above letter to Katz, Kleiner, therespond-ent's treasurer, called Katz to his office and told him that Sidney Hollaenderwanted Katz to repay immediately the entire balance due on the $75 loan whichKatz had obtained the previous month.Katz protested that he was making16 Stanley Hollaender testified that he was motivated by a favorable impression whichthe respondent had formed of Katz's background and because of some previoussellingexperience which Katz had had. Sidney Hollaender during the previous April,toldKatsthat he had "too much intelligence to waste on the clock," and, promised that he wouldspeak to Stanley Hollaender about having Katz transferred to the sales department.17The testimony of Katz and Hollaender as to this conversation is not essentially inconflict,with the exception that,, according to Katz, the latter also advancedas a reasonfor not accepting the proffered job the reason that he believed that, if theemployeeswere organized, he could earn more money as a timekeeper than as one of the sales force.18 Stanley Hollaender was customarily referred to as Mr. Allen. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe payments as agreed, but offered to turn over his pay checks to the re-spondent until the loan was repaid.Kleiner, after conferring with Hollaender,accepted Katz's offer.During the course of this conversation,Katz, accordingto his uncontradicted 19 testimony,which the undersigned credits, asked Kleinerif it was the"usual practice for any person working at Ever Ready firm, if hethought or spoke his own mind, that he would have to take the sort of lickingIwas beginning to take at the plant," to which Kleiner replied : "That is theway things go around here . . . you could have avoided all this if you hadbeen a smart fellow."The undersigned finds that by this statement Kleiner hadreference to Katz's action in joining the C. J. O.In spite of Sidney Hollaender's warning to Katz to accept the proffered posi-tion in the sales department or resign his job, Katz continued for about 3 weeksthereafter at his usual duties on the time clock.On October 20 Sidney Hollaendercalled Katz to his office,together with Ralph Taurone, the respondent's vice-president.As Katz entered, Hollaender, without preliminaries, shouted,20 "Youare no God damn good ; you are a son of a bitch ; you are the scum of the earth.-I take fellows like you, I pick them out of the gutter and give them a chance tomake a living; I went down to the Crippled Boys' Association21 and gave you achance to make a living.-Your mind is rotten through and through.-You arenot only crippled physically, you are crippled mentally.The only reason I amkeeping you here is because I have to. I want you tq walk out of this office andkeep out ofmy sight as long as you can."Katz continued to perform his duties as timekeeper until the first part ofNovember when Sacks told him that, for the time being, the respondent couldnot use him on the time clock, and directed him to report to the shipping de-partment to assist in wrapping packages.Katz protested that he would onlybe wasting his time at such work because he could not wrap a package withone arm. Sacks,however, directed Katz to do as he was told.Katz stayedin the shipping department for 2 days.22 Sacks then transferred him to thetyping department.His duties there consisted of typewriting labels.Because ofa lack of any previous experience as a typist, as well as by reason of hiscrippled condition,Katz was able to use only one finger of his right hand.After 2 days in the typing department Katz was again transferred, this timeto Sacks' office,where he did clerical work and answered the telephone.Aweek later Sacks transferred Katz back to the time clock.On the occasion of each of the transfers above described Katz asked Sacksthe reason for the transfer but Sacks gave him none.On each job Katz con-tinned to draw the same wages he had drawn as a timekeeper.On November 24, after Katz had worked a few days at his old job on thetime clock,Taurone called him to his office and told him that he was beingssKleiner was not called as a witness.20 This finding is based upon the credible testimony of Katz, uncontradicted eitherby Sidney Hollaender or Ralph Taurone, both of whom testified.21 Sidney Hollaender testified on direct examination that he had hired Katz.Katztestified that he was hired by Sacks through an employment office maintained by the In-stitution for Crippled and Disabled,and Sacks corroborated Katz's testimony in this re-spect.Sidney Hollaender did not make Katz's acquaintance until some time after he washired.21The work expected of package wrappers, including Katz, was for the most part that ofwrapping packages with paper and tying them with string, a task which necessitated theuse of both hands. It *as physically impossible for Katz to do this work.As a result,most of his time was spent sitting at a desk and answering the telephone. EVER READY LABEL CORPORATION573laid off.Asked for the reason, Taurone replied that the respondent had nomore use for the time clock and was going to discard it.2a Taurone told Katzto come back later in the week and he would let him know when he couldresume, work.Katz returned three times within a period of 2 weeks. On thefirst two occasions Taurone told him to come back again within a few days.Katz testified that on the third occasion he told Taurone that he believed hewas being given "the run around," and asked Taurone to tell him whether hewas in fact discharged so that he might file his application for unemployment'insurance.Taurone, according to Katz's testimony, replied : "Well, since youput it that way, you are fired."Taurone denied, while testifying, that he madeany such statement.The undersigned credits Katz's testimony as against thatof Taurone, and finds that Taurone told Katz that he was discharged.On. December 4, the C. I. O. filed its charge in this proceeding, alleging,among other things, that the respondent discriminately discharged Katz.Thecharge was investigated by John Larkin, Field Examiner attached to theBoard's Regional Office.On December 21 the respondent wrote Katz as follows :we find your name listed and alongside of it an indication that ten dollars is tobe given to you. So I'm enclosing the check, wishing you the Compliments ofthe Season, from the Management of Ever Ready.We are making plans shortly after the first of the year that will involve achange in time-keeping, and I think by January 10, you'll be able to-reportback to your job.Please acknowledge receipt and advise whether we may expect you then.On the same date the respondent, over Sidney Hollaender's signature, wroteLarkin a letter which, after setting forth verbatim the letter to Katz, went on to -state :-I give you this, Mr. Larkin, to indicate that Katz is on our payroll ; thathe's on our Christmas list; that the job will be open for him on January 14;that there is such a thing in business as a legitimate layoff.Louis Katz was never discharged, and both Mr. Taurone and I told you so.I just give you this letter for the record.Katz met Taurone at a bank on December 24, when Katz was cashing thecheck, and Taurone inquired if Katz was ready to come back to work.Katzreplied that he was ready to return whenever he was asked to do so. Katzdid not otherwise acknowledge receipt of the respondent's letter of December 21,nor did he present himself at the respondent's place )f business on January 10as the respondent contends he should have done.He testified that he did notbelieve it necessary to reply in -writing to the respondent's letter, in view ofhis conversation with Taurone, and that he considered the letter to be merelyan inquiry as to whether he would come back to work when, and if, called.zaWhen Katz was first removed as timekeeper his place was taken by another employee.The time clock continued, to be operated in the press room for several weeks after Katzwas separated from his employment on November 24. Sacks testifiedon cross-examinationthat the respondent then "went back to our old system of timekeeping." It was not clearfrom the record what this system was. That it included operation of the clock, however,is shown by the testimony of Sacks that the clock was removed from the pressroom andinstalled in the winding department where it was used to check time records in the samemanner in which such records had formerly been checked in the press room, and his furthertestimony that in February or March, 1943, although the regular use of the clock wasabandoned, it continued to be used on certain jobs.The respondent did not specificallyadvance, as a reason for Katz's alleged layoff that the job of timekeeper was abolished.It has been noted that Katz, while timekeeper, clocked the jobs in thewinding departmentas well as in the press room and other departments. 574DECISIONS OF NATIONAL- LABOR RELATIONS BOARDConclusionsIt has been found above that Taurone, on the occasion of Katz's last visit to therespondent's plant in search of employment, told Katz that he was discharged.By reason of this, as well as by reason of the other findings above made, theundersigned finds that the respondent's contention that Katz was not dischargedbut only laid off, to be without merit.The respondent's letter of December 21did not constitute an unequivocal offer of employment.Katz, who several timesduring the month of December had applied for work, only to be told to come backagain, reasonably could have believed that his chances for employment, on thebasis of this letter, were no further advanced than before, and that he was notobligated, particularly after his conversation with Taurone on December 24, inwhich he again expressed his willingness to return when called, to take anyfurther steps in this direction.Moreover,this letter was preceded more than2 weeks by the filing'of the charge alleging the discriminatory discharge of Katz.Larkin had already interviewed the respondent concerning the matter. \In viewof these facts, the respondent's letters to Katz and Larkin, the latter setting forth.the former"for the record,"were self-serving documents which the undersignedfinds were designed as a device to obscure the issues and to assist the respondentin building a defenseto thedischarge.24Assuming, however, that the respondent only laid off Katz, its action in sodoing was no less violative of the Act if motivated by Katz's union affiliation:With respect to its motivation the respondent,in its brief, contends that it wasthe respondent's belief that the position of timekeeper "involved special loyaltytomanagement," and that Sidney Hollaender "doubted Katz's honesty if hewished to remain because of `loyalty to the boys."'This latter contention isunsupported by the record.Hollaender admitted while testifying that he had noreason to doubt Katz's honesty in the performance of his duties. In addition,the respondent's letter of October 15 stated that it was "not interested" in Katz'sloyalty to the employees,and expressed dissatisfaction with Katz only because herefused to take a position in the sales department which the respondent consideredan advancement.The contention is also contradicted by the respondent's actionIn re-assigning Katz to the time clock before discharging him.Finally, the re-spondent's claimed offer of reemployment, set forth in its letter of December 21,referred to the reemployment of Katz at his previous job as timekeeper.`The undersigned believes it clear that the reason advanced for the alleged lay-off of Katz was an afterthought,and that the real reason is to be found elsewhere.It is clear from the respondent's letter of October 15 that President Hollaenderstrongly resented Katz's action of joining the C. I. 0.28 and that he considered his24The letter to Larkin misstated the effect of the respondent's offer to Katz.Whereasthe letter to Larkin stated categorically that Katz's job would be open to him on January10, the letter to Katz merely stated that the respondent"thought" that Katz would "beable to report" on that date.25 The reference to "a change in timekeeping,"Indicates either that the method of keep-ing time which was in effect before Katz's -discharge was to be resumed,or that some otherchange in the current method was contemplated.In either event, Katz was to do time-keeping, otherwise,the reference to a change in timekeeping as a condition precedent toKatz's return, and the reference to "your job," both becomemeaningless.26 The respondent's brief states:"Sidney Hollaender denied that he knew of Katz' affil-iation when he was transferred and laid off."This is not supported by the record. SidneyHollaender testified on direct examination as follows :Q.Were you promptedto take himoff that [thetime clock]because of his member-ship in theC. I. 0.2A. I was not. EVER READYLABEL CORPORATION575loyalty to his fellow employees as disloyalty to the respondent and to Hollaenderpersonally.The respondent's subsequent action in. calling its loan of $75 to Katz,and Hollaender's violent diatribe of October 20, were not only wholly unrelatedto the respondent's subsequently claimed belief in the incompatibility of a posi-tion as timekeeper with union membership, but revealed the extent of the re-spondent's aversion to the C. I. O. and of its resentment of Katz's membershiptherein.Hollaender's personal humiliation of Katz on October 20 was followed by thelatter's transfer first to the shipping department, then to the typing department,and then to Sack's office, without giving Katz any reason therefor. In its brief,the respondent asserts that "since no position proved suitable-the respondentlaid him off."The inference that the respondent transferred Katz from place toplace in an attempt to find suitable employment for him, and, failing to find it,laid him off, is not warranted by the record. President Hollaender, on whoseorders these transfers were made, knew that it wag a physical impossibility forKatz either to wrap packages or to operate a typewriter.The undersigned findsthat the several transfers of Katz were made because of his membership in theC. I. O.He believes and finds that they were part of a calculated course of con-duct on the part of the respondent to humiliate Katz and to force his resignation,in the hope of avoiding the penalties imposed by the Act. Failing in this purpose,the respondent, on November 24, 1942, discharged Katz under the pretense of lay-ing him off. The undersigned finds that the respondent discharged Katz, andthereafter refused to reinstate him, because of his membership in and activity onbehalf of the C. I. O.The undersigned concludes and finds that by its discharge and refusal to re-instate David Yasgur and Louis Katz the respondent discriminated in regard totheir hire and tenure of employment, thereby discouraging membership in theC. I. O. and interfering with, restraining and coercing its employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate and substantial relation to trade, traffic and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in and is engaging in unfairlabor practices, the undersigned will recommend that the respondent cease anddesist therefrom and take certain affirmative action which the undersigned findswill effectuate the policies of the Act.It has been found that the respondent 'discharged and refused to reinstateDavid Yasgur and Louis Katz for the reason that they engaged in concertedactivities for the purpose of collective bargaining and other mutual aid andprotection.It will therefore be recommended that the respondent offer DavidQ.Up to the time you found out about his loyalty, this so called statement ofloyalty to the boys, did you know that he was a member of the C. I. 0.1A. I did not.Bence, by clear inference,Sidney Hollaender knew of Katz's union membership on October15, a date preceding by about 2 weeks Katz's removal from the time clock and his dischargeby more than 5 weeks. As has been found, Sidney Hollaender derived this informationfrom Standley Hollaender. 576DECISIONS OF NATIONALLABOR RELATIONS BOARDYasgur and Louis Katz immediate and full reinstatement to theirformer orsubstantially equivalent positions without prejudice to their seniority and otherrights and privileges. It will be further recommended that the respondent makewhole David Yasgur and Louis Katz for any loss of pay they mayhave sufferedby reason of the discrimination against them by payment to eachof them ofa sum of money equal to that which he would normally have earnedas wagesfrom the date of his discharge to the date of the respondent's offer of reinstate-ment, lesshis net earnings27duringsaid period.It has been found that the respondent aided, encouraged,and assisted theA. F. L. by various unfair labor practices. In order to restore thestatus quoandto permit the employees full freedom in self-organization, without hindranceby reason of the respondent's unfair labor practices, the undersigned will recom-mend that the respondent withdraw recognition from the A. F. L. as the exclu-sive representative of the respondent's employees for the purposes of collectivebargaining unless and until that organization shall havebeen certified as suchby the Board.In addition, it has been found that the closed shop contract of May 22, 1943,was made with a labor organization which has been assisted by the respondent'sunfair labor practices.The undersigned will recommend that the respondentcease and desist from giving effect to that contract as well as to any extension,renewal, modification or supplement thereof, or any superseding contract whichmay now be in force. Nothing in these recommendations should be taken torequire the respondent to vary those wage, hour, and other such substantivefeatures of its relations with the employees themselves which the respondentmay have established in the performance of the invalid contractas extended,renewed, modified, supplemented or superseded.Upon the basis pf the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Photographic Employees Union, Local 415, affiliated with the Con-gress of Industrial Organizations, and New York Joint Council of InternationalPrinting Pressmen and Assistants Union of North America, affiliated with theAmerican Federation of Labor, are labor organizations within themeaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof DavidYasgur and Louis Katz, thereby discouraging membership in United PhotographicEmployees Union, Local 415, the respondent has engagedin and is engaging inunfair labor practices, within the meaning of Section 8 (3) of the Act.3.By interfering with,. restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondenthas engaged inunfair labor practices within the meaning of Section 8 (1) of the Act.4.The aforesaid labor practices are unfair labor practices within themeaningof Section 2 (6) and (7) of the Act.27 By "net earnings"ismeant earningsless expenses, such as fortransportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but forhis unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joinersof Amer-ica, Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B. 440. Monies receivedfor work performed upon Federal, State, county, municipal, or other work-relief projectsshall be consideredas earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7. EVER READYLABEL CORPORATION577RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Ever Ready Label Corporation,New York, New York, its officers, agents, successors and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Photographic Employees Union, Local415, or any other labor organization of its employees, by discharging or refusingto reinstate any of its employees, or in any other manner discriminating in regardto their hire or tenure or any terms of employment ;(b)Recognizing New York Joint Council of International Printing Pressmenand Assistants Union of North America as the exclusive representative of itsemployees for the purpose of collective bargaining unless and until that organiza-tion shall have been certified as such by the National Labor Relations Board ;(c)Giving effect to its contract of May 22, 1943, with New York Joint Councilof International Printing Pressmen and Assistants Union of North America, orto any extension, renewal, modification or supplement thereof, or to any super-seding contract which may now be in force;(d)Urging, persuading, intimidating, or coercing its employees to join NewYork Joint Council of International Printing Pressmen and Assistants Unionof North America, and/or not to join United Photographic Employees Union,Local 415, or to join or not to join any other labor organization of its employees;(e) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form, join or assist labororganizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid and protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer David Yasgur and Louis Katz immediate and full reinstatementto their former or substantially equivalent positions without prejudice to theirseniority and other rights and privileges ;(b)Make whole David Yasgur and Louis Katz for any loss of pay they mayhave suffered by reason of the respondent's discrimination against them, inthe manner set forth in the Section entitled "The remedy," above ;(c)Withdraw and withhold all recognition from New York Joint Councilof International Printing Pressmen and Assistants Union of North America,as the representative of its employees for the purpose of dealing with it concern-ing grievances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, unless and until that organization shall havebeen certified as such by the National Labor Relations Board.-(d)Post immediately in conspicuous places throughout its plant in NewYork, New York, and maintain for at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating: (1) that the respondent willnot engage in the conduct from which it is recommended that it cease anddesist in paragraph 1 (a), (b), (c), (d), and (e) of these recommendations;(2) that it will take the affirmative action set forth in paragraph 2 (a), (b),and (c) of these recommendations ; and (3) that the respondent's employeesare free to become and remain members of United Photographic EmployeesUnion, Local 415, affiliated with the Congress of Industrial Organizations, andthat the respondent will not discriminate against any employee because of hismembership or activity in behalf of that labor organization;567900-44-vol. 54-38 578DECISIONSOF NATIONALLABOR RELATIONS BOARD(e)Notify the Regional Director for the Second Region in writing within ten(10) days from the receipt of this Intermediate Report, what steps the respond-ent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies the Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the, entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Rochambeau building,Washington, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof.As further provided in said Section 33, should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of the order transferringthe case to the Board.HORACEA. RucuELTrial ExaminerDated August 20, 1943.